                          Case 2:20-cv-00001-APG-BNW Document 39 Filed 05/24/21 Page 1 of 2




                     1    Lisa A. McClane
                          Nevada State Bar No. 10139
                     2    JACKSON LEWIS P.C.
                          300 S. Fourth Street, Suite 900
                     3    Las Vegas, Nevada 89101
                          Tel: (702) 921-2460
                     4    Fax: (702) 921-2461
                          Email: lisa.mcclane@jacksonlewis.com
                     5
                          Attorneys for Defendant
                     6    Nevada Property 1 LLC

                     7
                     8                                UNITED STATES DISTRICT COURT

                     9                                       DISTRICT OF NEVADA

                     10    PATRICK HEEGEL,
                                                                              Case No.: 20-cv-00001-APG-BNW
                     11                  Plaintiff,

                     12           vs.                                         NOTICE OF WITHDRAWAL OF
                                                                              ATTORNEY DANIEL I. AQUINO
                     13    NEVADA PROPERTY 1 LLC, a Delaware
                           limited liability company, doing business as
                     14    THE COSMOPOLITAN OF LAS VEGAS,

                     15                  Defendant.

                     16
                     17          Defendant Nevada Property 1, LLC, doing business as The Cosmopolitan of Las Vegas

                     18   (“Defendant”), through its counsel Jackson Lewis P.C., hereby notifies the Court to remove

                     19   attorney Daniel J. Aquino as counsel of record from the above-captioned case and the Court’s

                     20   docket. Mr. Aquino is no longer an employee of Jackson Lewis P.C. Lisa A. McClane will remain

                     21   as lead counsel of record for Defendant Nevada Property 1, LLC, doing business as The

                     22   Cosmopolitan of Las Vegas.

                     23          Dated this 24th day of May, 2021.

                     24                                                       JACKSON LEWIS P.C.

                     25                                                       /s/ Lisa A. McClane
                                                                              Lisa A. McClane, Bar No. 101039
                     26                                                       300 S. Fourth Street, Ste. 900
                                                                              Las Vegas, Nevada 89101
                     27
                                                                              Attorneys for Defendant
                     28                                                       Nevada Property 1, LLC

Jackson Lewis P.C.
                                                                          1
    Las Vegas
                          Case 2:20-cv-00001-APG-BNW Document 39 Filed 05/24/21 Page 2 of 2




                     1                                    CERTIFICATE
                                                              ORDER OF SERVICE

                     2            I HEREBY that
                           IT IS ORDERED    CERTIFY  that I to
                                                the motion   amwithdraw
                                                                an employee
                                                                        (ECFof No.
                                                                               Jackson  Lewis
                                                                                   39) is     P.C., and that on this 24th
                                                                                          GRANTED.
                     3    day of May, 2021, I caused to be served via the Court's CM/ECF Filing, a true and correct copy of
                                                                        IT IS SO ORDERED
                     4    the above foregoing NOTICE OF WITHDRAWAL OF ATTORNEY DANIEL I. AQUINO
                                                                        DATED: 6:39 pm, May 27, 2021
                     5    properly addressed to the following:

                     6    Robert P. Spretnak
                          LAW OFFICES OF ROBERT P. SPRETNAKBRENDA WEKSLER
                     7    8275 S. Eastern Avenue, Suite 200 UNITED STATES MAGISTRATE JUDGE
                          Las Vegas, Nevada 89123
                     8
                          Email: bob@spretnak.com
                     9
                          Attorneys for Plaintiff Patrick Heegel
                     10
                     11                                                      /s/ Mayela E. McArthur
                     12                                                      Employee of Jackson Lewis P.C.

                     13
                          4811-7105-3289, v. 1
                     14
                     15
                     16
                     17
                     18
                     19
                     20
                     21
                     22
                     23
                     24
                     25
                     26
                     27
                     28
Jackson Lewis P.C.
                                                                         2
    Las Vegas
